DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 13 July 2022.

Claims 1-3, 6-8 and 11-13 are currently amended, claims 4, 9 and 14 are as originally presented and claims 5, 10 and 15 were previously cancelled.  In summary, claims 1-4, 6-9 and 11-14 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (U. S. Patent Application Publication 2017/0365100 A1, already of record, hereafter ‘100) and in view of Inagi et al. (U. S. Patent Application Publication 2018/0165853 A1, already of record, hereafter ‘853).

Regarding claim 1 (Currently Amended), Walton teaches a method for synthesizing virtual and real objects (‘100; ¶ 0067; the augmented reality processing system may then generate a new image, i.e. an augmented reality image, which is a combination of the image of the real scene and a second image, which may be an image of one or more virtual objects that are to be visually inserted within the real scene), applied to a terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.), the method comprising: acquiring a target object in [[an]] a two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) captured by the terminal device (‘100; figs. 1, and 2(a), real objects 102 and 103; ¶ 0066-0067; ¶ 0069; scene 100 is a real three-dimensional space in which real objects 102, 103 may be positioned; an augmented reality processing system may be configured to select a viewpoint of the scene and to capture a first image 500 of the scene with respect to that viewpoint; one of the two real objects may be specified as the acquired target object); in a depth information fusion mode (‘100; fig. 4(c); ¶ 0093; real and virtual depth values are determined and combined in a depth information fusion mode), acquiring depth information of the target object (‘100; figs. 2(a)-2(c); ¶ 0076; example of acquiring real image depth values for real objects 102 and 103) by a camera apparatus (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; fig. 22, element 2215; ¶ 0005; ¶ 0068; ¶ 0228) of the terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.), wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100) on the two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values), and the depth information of the target object is configured to indicate a distance between the target object and the terminal device (‘100; figs. 2(a)-2(c) and 4(a)-4(c); ¶ 0092; In FIG. 4(c), real depth values and virtual depth values may be determined with respect to line X-Y3); acquiring two-dimensional position information (‘100; fig. 4(a); two-dimensional x and z values of virtual object 104 at a particular y value and fig. 4(b); two-dimensional x and y positional values of virtual object 104; ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100) of the virtual object (‘100; fig. 4(a); two-dimensional x and z values of virtual object 104 at a particular y value and 4(b); two-dimensional x and y positional values of virtual object 104; ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100) placed in the two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) (‘100; figs. 4(a) and 4(b); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100); determining, after the target object is acquired, depth information of the virtual object according to the two-dimensional positional information (‘100; fig. 4(a); two-dimensional x and z values of virtual object 104 at a particular y value and 4(b); two-dimensional x and y positional values of virtual object 104; ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100) placed in the two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) (‘100; figs. 4(a) and 4(b); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100), wherein the depth information of the virtual object is recorded in the two-dimensional position information (‘100; fig. 4(a); two-dimensional x and z values of virtual object 104 at a particular y value and fig. 4(b); two-dimensional x and y positional values of virtual object 104; ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100) of the virtual object (‘100; figs. 4(a)-4(c); ¶ 0092; In FIG. 4(c), real depth values and virtual depth values may be determined with respect to line X-Y3 and at additional Y values as determined by the shape of the virtual object as it would appear at the apparent depth values that an opaque virtual object would appear from the selected viewpoint into the scene); and superimposing the virtual object on the image according to a comparison result of the depth information of the target object and the depth information of the virtual object (‘100; fig. 4(a); ¶ 0002; ¶ 0087-0088; ¶ 0091-0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100) but does not explicitly teach, and the depth information of the virtual object changes with the movement of the virtual object in the two-dimensional image.
Inagi, working in the same field of endeavor, however, explicitly teaches, that the depth information of the virtual object changes with the movement of the virtual object in the two-dimensional image (‘853; fig. 15; ¶ 0077; ¶ 0088; the depth information of the virtual object changes with the movement of the virtual object; ¶ 0090; planar shaped virtual object and scene) for the benefit of maintaining correct positioning of a virtual object within an augmented reality image of the virtual object superposed into the image of the real scene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Inagi for disclosing that the depth information of the virtual object changes with the movement of the virtual object in the image with the teachings of systems and methods for synthesizing virtual and real objects as taught by Walton for the benefit of maintaining correct positioning of a virtual object and correct object occlusion rendering within a real-time augmented reality image generation including the virtual object superposed into the image of the real scene.

In regard to claim 2 (Currently Amended), Walton and Inagi teach the method according to claim 1 and further teach wherein the superimposing the virtual object on the two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) according to the comparison result of the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object which is not occluded by the target object (‘100; figs. 4(a)-4(c), element 424; ¶ 0095) on the two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values).

Regarding claim 3 (Currently Amended), Walton and Inagi teach the method according to claim 1 and further teach wherein the superimposing the virtual object on the two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) according to the comparison result of the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the two-dimensional image (‘100; figs. 4(a)-4(c), element 423; ¶ 0095; where situation of where the whole virtual object would be viewed in an example where there is no real object 102 would be obvious to one of ordinary skill in the art).

Claim 5 (Cancelled).

In regard to claim 6 (Currently Amended), Walton teaches a terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.), comprising: a processor (‘100; fig. 22, element 2202, CPU; ¶ 0228); a camera apparatus (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; fig. 22, element 2215; ¶ 0005; ¶ 0068; ¶ 0228) coupled to the processor (‘100; fig. 22, element 2202, CPU; ¶ 0228); and a memory (‘100; fig. 22, element 2206, memory; ¶ 0228) for storing instructions executable by the processor (‘100; ¶ 0025; ¶ 0231); wherein the processor (‘100; fig. 22, element 2202, CPU; ¶ 0228) is configured to: acquire a target object in [[an]] a two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) captured by the terminal device (‘100; fig. 1, real objects 102 and 103; ¶ 0066-0067; ¶ 0069; scene 100 is a real three-dimensional space in which real objects 102, 103 may be positioned; an augmented reality processing system may be configured to select a viewpoint of the scene and to capture a first image 500 of the scene with respect to that viewpoint; one of the two real objects may be specified as the acquired target object); when the target object is acquired, starting a depth information fusion mode, and in a depth information fusion mode (‘100; fig. 4(c); ¶ 0093; real and virtual depth values are determined and combined in a depth information fusion mode), acquire depth information of the target object (‘100; figs. 2(a)-2(c); ¶ 0076; example of acquiring real image depth values for real objects 102 and 103) by a camera apparatus (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; fig. 22, element 2215; ¶ 0005; ¶ 0068; ¶ 0228) of the terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.), wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling on the two-dimensional image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100), and the depth information of the target object is configured to indicate a distance between the target object and the terminal device (‘100; figs. 2(a)-2(c) and 4(a)-4(c); ¶ 0092; In FIG. 4(c), real depth values and virtual depth values may be determined with respect to line X-Y3); acquire two-dimensional position information (‘100; fig. 4(a); two-dimensional x and z values of virtual object 104 at a particular y value and fig. 4(b); two-dimensional x and y positional values of virtual object 104; ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100) of the virtual object placed in the two-dimensional image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100); determine, after the target object is acquired, depth information of the virtual object according to the two-dimensional position information (‘100; fig. 4(a); two-dimensional x and z values of virtual object 104 at a particular y value and fig. 4(b); two-dimensional x and y positional values of virtual object 104; ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100) of the virtual object placed in the two-dimensional image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100), wherein the depth information of the virtual object is recorded in the two-dimensional position information (‘100; fig. 4(a); two-dimensional x and z values of virtual object 104 at a particular y value and fig. 4(b); two-dimensional x and y positional values of virtual object 104; ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100) of the virtual object (‘100; fig. 4(c); ¶ 0092; In FIG. 4(c), real depth values and virtual depth values may be determined with respect to line X-Y3); and superimpose the virtual object on the image according to a comparison result of the depth information of the target object and the depth information of the virtual object (‘100; fig. 4(a); ¶ 0002; ¶ 0087-0088; ¶ 0091-0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100) but does not explicitly teach, and the depth information of the virtual object changes with the movement of the virtual object in the two-dimensional image.
Inagi, working in the same field of endeavor, however, explicitly teaches, that the depth information of the virtual object changes with the movement of the virtual object in the two-dimensional image (‘853; fig. 15; ¶ 0077; ¶ 0088; the depth information of the virtual object changes with the movement of the virtual object; ¶ 0090; planar shaped virtual object and scene) for the benefit of maintaining correct positioning of a virtual object within an augmented reality image of the virtual object superposed into the image of the real scene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Inagi for disclosing that the depth information of the virtual object changes with the movement of the virtual object in the image with the teachings of systems and methods for synthesizing virtual and real objects as taught by Walton for the benefit of maintaining correct positioning of a virtual object and correct object occlusion rendering within a real-time augmented reality image generation including the virtual object superposed into the image of the real scene.

Regarding claim 7 (Currently Amended), Walton and Inagi teach the terminal device according to claim 6 and further teach wherein in superimposing the virtual object on the two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) according to the comparison result of the depth information of the target object and the depth information of the virtual object, the processor (‘100; fig. 22, element 2202, CPU; ¶ 0228) is further configured to: when the depth information of the target object is smaller than the depth information of the virtual object, superimpose a portion of the virtual object which is not occluded by the target object on the two-dimensional image (‘100; figs. 4(a)-4(c), element 424; ¶ 0095).

In regard to claim 8 (Currently Amended), Walton and Inagi teach the terminal device according to claim 6 and further teach wherein in superimposing the virtual object on the two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) according to the comparison result of the depth information of the target object and the depth information of the virtual object, the (‘100; fig. 22, element 2202, CPU; ¶ 0228) is further configured to: when the depth information of the target object is larger than the depth information of the virtual object, superimpose the whole virtual object on the two-dimensional image (‘100; figs. 4(a)-4(c), element 423; ¶ 0095; where situation of where the whole virtual object would be viewed in an example where there is no real object 102 would be obvious to one of ordinary skill in the art).

Claim 10 (Cancelled).

Regarding claim 11 (Currently Amended), Walton teaches a non-transitory computer-readable storage medium having stored therein instructions (‘100; ¶ 0025; ¶ 0231) that, when executed by a processor (‘100; fig. 22, element 2202, CPU; ¶ 0228) of a terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.), cause the terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.) to perform a method for synthesizing virtual and real objects, the method comprising: acquiring a target object in [[an]] a two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) captured by the terminal device (‘100; fig. 1, real objects 102 and 103; ¶ 0066-0067; ¶ 0069; scene 100 is a real three-dimensional space in which real objects 102, 103 may be positioned; an augmented reality processing system may be configured to select a viewpoint of the scene and to capture a first image 500 of the scene with respect to that viewpoint; one of the two real objects may be specified as the acquired target object); in a depth information fusion mode (‘100; fig. 4(c); ¶ 0093; real and virtual depth values are determined and combined in a depth information fusion mode), acquiring depth information of the target object (‘100; figs. 2(a)-2(c); ¶ 0076; example of acquiring real image depth values for real objects 102 and 103) by a camera apparatus (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; fig. 22, element 2215; ¶ 0005; ¶ 0068; ¶ 0228) of the terminal device (‘100; fig. 22; ¶ 0228; ¶ 0232; A processor, computer, or computer system may be any kind of device, machine or dedicated circuit, or collection or portion thereof, with processing capability such that it can execute instructions. A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors.), wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100) on the two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100), and the depth information of the target object is configured to indicate a distance between the target object and the terminal device (‘100; figs. 2(a)-2(c) and 4(a)-4(c); ¶ 0092; In FIG. 4(c), real depth values and virtual depth values may be determined with respect to line X-Y3); acquiring two-dimensional position information (‘100; fig. 4(a); two-dimensional x and z values of virtual object 104 at a particular y value and fig. 4(b); two-dimensional x and y positional values of virtual object 104; ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100) of the virtual object placed in the two-dimensional image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100); determining, after the target object is acquired, depth information of the virtual object according to the two-dimensional position information (‘100; fig. 4(a); two-dimensional x and z values of virtual object 104 at a particular y value and fig. 4(b); two-dimensional x and y positional values of virtual object 104; ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100) of the virtual object placed in the two-dimensional image (‘100; fig. 4(a); ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100), wherein the depth information of the virtual object is recorded in the two-dimensional position information (‘100; fig. 4(a); two-dimensional x and z values of virtual object 104 at a particular y value and fig. 4(b); two-dimensional x and y positional values of virtual object 104; ¶ 0087-0088; ¶ 0092; To generate the augmented reality image 600, the position values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered into the two-dimensional image with respect to a selected viewpoint of the scene 100) of the virtual object (‘100; fig. 4(c); ¶ 0092; In FIG. 4(c), real depth values and virtual depth values may be determined with respect to line X-Y3); and superimposing the virtual object on the two-dimensional image according to a comparison result of the depth information of the target object and the depth information of the virtual object (‘100; fig. 4(a); ¶ 0002; ¶ 0087-0088; ¶ 0091-0092; To generate the augmented reality image 600, the position and depth values of a virtual object 104 with respect to the scene are determined and the virtual object 104 is rendered with respect to a selected viewpoint of the scene 100) but does not explicitly teach, and the depth information of the virtual object changes with the movement of the virtual object in the two-dimensional image.
Inagi, working in the same field of endeavor, however, explicitly teaches, that the depth information of the virtual object changes with the movement of the virtual object in the two-dimensional image (‘853; fig. 15; ¶ 0077; ¶ 0088; the depth information of the virtual object changes with the movement of the virtual object; ¶ 0090; planar shaped virtual object and scene) for the benefit of maintaining correct positioning of a virtual object within an augmented reality image of the virtual object superposed into the image of the real scene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Inagi for disclosing that the depth information of the virtual object changes with the movement of the virtual object in the image with the teachings of systems and methods for synthesizing virtual and real objects as taught by Walton for the benefit of maintaining correct positioning of a virtual object and correct object occlusion rendering within a real-time augmented reality image generation including the virtual object superposed into the image of the real scene.

In regard to claim 12 (Currently Amended), Walton and Inagi teach the non-transitory computer-readable storage medium according to claim 11 and further teach wherein the superimposing the virtual object on the two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) according to the comparison result of the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object which is not occluded by the target object on the two-dimensional image (‘100; figs. 4(a)-4(c), element 424; ¶ 0095).

Regarding claim 13 (Currently Amended), Walton and Inagi teach the non-transitory computer-readable storage medium according to claim 11 and further teach wherein the superimposing the virtual object on the two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values) according to the comparison result of the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the two-dimensional image (‘100; figs. 4(a)-4(c), element 423; ¶ 0095; where situation of where the whole virtual object would be viewed in an example where there is no real object 102 would be obvious to one of ordinary skill in the art).

Claim 15 (Cancelled).

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (U. S. Patent Application Publication 2017/0365100 A1, already of record, hereafter ‘100) as applied to claims 1-3, 6-8 and 11-13 above, and in view of Inagi et al. (U. S. Patent Application Publication 2018/0165853 A1, already of record, hereafter ‘853) as applied to claims 1-3, 6-8 and 11-13 above, and further in view of Jaszlics et al. (U. S. Patent 6,166,744, already of record, hereafter ‘744).

In regard to claim 4 (Original), Walton and Inagi teach the method according to claim 1 and further teach wherein the camera apparatus of the terminal device includes at least two cameras (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; camera apparatus), and do not teach the acquiring the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras, and a distance between the at least two cameras.
Jaszlics, working in the same field of endeavor, however, teaches the acquiring the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively and alpha is the distance between the two cameras) for the benefit of providing passive ranging methods based on parallax measurements to determine depth values within the real scene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Jaszlics for determining the depth information of the target object according to a position relationship between the target object and the at least two cameras with the teachings of systems and methods for synthesizing virtual and real objects as taught by Walton in view of Inagi for the benefit of providing passive ranging methods based on parallax measurements to determine depth values within the real scene.

Regarding claim 9 (Original), Walton and Inagi teach the terminal device according to claim 6 and further teach wherein the camera apparatus of the terminal includes at least two cameras (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; camera apparatus), and do not teach in acquiring the depth information of the target object by the camera apparatus of the terminal, the processor is further configured to: determine the depth information of the target object according to a position relationship between the target object and the at least two cameras, and a distance between the at least two cameras.
Jaszlics, working in the same field of endeavor, however, teaches the acquiring the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively and alpha is the distance between the two cameras) for the benefit of providing passive ranging methods based on parallax measurements to determine depth values within the real scene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Jaszlics for determining the depth information of the target object according to a position relationship between the target object and the at least two cameras with the teachings of systems and methods for synthesizing virtual and real objects as taught by Walton in view of Inagi for the benefit of providing passive ranging methods based on parallax measurements to determine depth values within the real scene.

In regard to claim 14 (Original), Walton and Inagi teach the non-transitory computer-readable storage medium according to claim 11 and further teach wherein the camera apparatus of the terminal device includes at least two cameras (‘100; figs 1, (2a) and 4(a), elements 210 and 220 of capture device 200; camera apparatus), and do not teach the acquiring the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras, and a distance between the at least two cameras.
Jaszlics, working in the same field of endeavor, however, teaches the acquiring the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively and alpha is the distance between the two cameras) for the benefit of providing passive ranging methods based on parallax measurements to determine depth values within the real scene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Jaszlics for determining the depth information of the target object according to a position relationship between the target object and the at least two cameras with the teachings of systems and methods for synthesizing virtual and real objects as taught by Walton in view of Inagi for the benefit of providing passive ranging methods based on parallax measurements to determine depth values within the real scene.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-9 and 11-14 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current prior art citations used in prior art rejection presented above.

The Applicant’s arguments filed 13 July 2022 are primarily based upon the amended claim features incorporated into independent claims 1, 6 and 11.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed.

The main feature of the amendment is to specify the captured image as a two-dimensional image.

This was always assumed by the Examiner as the disclosure of the instant application does not get into three-dimensional image rendering. The virtual object is a simplistic 2D image rendered into a digital photographic image of a real scene and the depth information for relating to the real-world captured 2D image sets the conditions for rendering a virtual object into to the scene image so as to account for real object versus virtual object occlusion conditions that might occur and sets the relative size of the rendered virtual object as it should appear at the determined depth of the virtual object.

The added feature is rejected in the claims above as ---- a two-dimensional image (‘100; fig. 2(a); ¶ 0079; the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200 – a two-dimensional color image is captured in the example embodiment used for this rejection – the second independent sensor captures depth values).

Walton discloses a real three-dimensional environment and prefers a RGBD capture devices, but does not demand this and clearly shows a 2D camera used to capture a 2D color image and a second sensor system to capture depth information and does not require that the RGB image resolution and the depth resolution be equal, even though this is the preferred condition.

The following paragraphs from Walton support the Examiner’s discussion.
[0071] When capturing the depth values of the scene, the capture device 200 determines the distance of the scene from the capture device 200 at a plurality of different sampling points across the scene to create an array of depth values. For example, the capture device 200 may comprise a first sensor 210 and a second sensor 220. The first sensor 210 is configured to capture a first image 500 of the scene 100 comprising a plurality of first colour values. The captured colour values in the first image 500 may be in the form of RGB colour values for a plurality of pixels which combine to represent the scene from the viewpoint of the capture device 200, for example in an array of pixels each having a red, green, and blue colour component value.

[0090] For the sake of simplicity in describing the following examples, it is assumed that there is a direct correspondence between the sampling point of each real colour value, each real depth value, each virtual colour value, and each virtual depth value. For example, each virtual depth value of the virtual object 104 is directly associated with a pixel of an image of the real object 104 from the defined viewpoint. In turn, each captured depth value of the real scene 100 from the viewpoint is also associated with a depth value for the real scene 100. Similarly, colour values (e.g. RGB colour values) of an image of the virtual object may be associated in position with colour values of an image of the virtual object. Accordingly, there may be a direct correspondence in position between pixels of an image of the scene and pixels of the rendered virtual object.

[0074] For example, depth information may be obtained for an area of the scene with the same resolution as colour information by the capture device. In some arrangements, depth information may be obtained at a lower resolution than the colour values and thus some degree of interpolation may be required to ensure a correspondence in values. Similarly, the depth information may be at a higher resolution than the colour information. It will be assumed for the purposes of describing the following examples that the resolution of the captured depth values and the captured colour values are the same.

[0076] As can be seen from the plan view of scene 100 in FIG. 2(a), the first object 102 is located closer to the capture device 200 than the second object 103 in the z dimension. Accordingly, the depth measurements detected by second sensor 220 at sampling points that align with the first object 102 will be less than corresponding depth measurements taken at sampling points aligned with the second object 103, i.e. the first object is closer than the second object. Similarly, for portions of the scene 100 captured at sampling points where neither the first object 102 nor the second object 103 are present, the measured depth will be determined by the distance of the background of the scene 100 from the capture device 200. In the example of FIG. 2(a), the background is determined by the rear plane of the scene 100 furthest from the capture device 200.

Independent claims 1, 6 and 11 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-4, 7-9 and 12-14 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613